The plaintiffs in error were convicted of having possession of intoxicating liquors with the intention to sell, barter, give away, and otherwise furnish the same contrary to law, and in accordance with the verdict of the jury were on May 12, 1910, each sentenced to serve a term of thirty days in jail and to pay a fine of fifty dollars. An examination of the record discloses sufficient evidence to support the conviction, and that the law questions presented are without merit. The judgment is therefore affirmed. *Page 711